                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE

JEFF SILVESTER, ET AL.,

                                                       CASE NO: 1:11−CV−02137−AWI−SKO
                   v.

KAMALA D. HARRIS, ET AL.,




    Decision by the Court. This action came before the Court. The issues have been tried,
    heard or decided by the judge as follows:

    IT IS ORDERED AND ADJUDGED

       THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
       COURT'S ORDER FILED ON 3/12/2020




                                                    Keith Holland
                                                    Clerk of Court


   ENTERED: March 12, 2020


                                    by: /s/ S. Sant Agata
                                                            Deputy Clerk
